     Case 2:18-cv-00534-CBM-AFM Document 66 Filed 03/19/19 Page 1 of 2 Page ID #:450




1
2
3
4
5
6
7
                          UNITED STATES DISTRICT COURT
8
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
                                      WESTERN DIVISION
10
11     SEMLER RESEARCH CENTER                 No. CV 18-00534 CBM (AFMx)
       PRIVATE LIMITED, an Indian Corp.,
12                                            ORDER CONTINUING HEARING
                         Plaintiff,           DATE ON DEFENDANTS’
13                                            MOTION TO DISMISS [65]
                         v.
14
       UNITED STATES OF AMERICA,
15
                         Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:18-cv-00534-CBM-AFM Document 66 Filed 03/19/19 Page 2 of 2 Page ID #:451




1            IT IS SO ORDERED that the hearing date in this matter shall be continued
2      from April 16, 2019 until May 28, 2019 at 10:00 a.m. for the reasons set forth in
3      the parties’ stipulation.
4
       Dated: March 19, 2019
5                                            HON. CONSUELO B. MARSHALL
                                             UNITED STATES DISTRICT JUDGE
6
       PRESENTED BY:
7
       NICOLA T. HANNA
8      United States Attorney
       DAVID M. HARRIS
9      Assistant United States Attorney
       Chief, Civil Division
10
       /s/ Jason K. Axe
11     JASON K. AXE
       Assistant United States Attorney
12     Attorneys for Defendants United States
       and Federal Agency Defendants
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
